      Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 1 of 30 Page ID #:982



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   RUBEN L.,                           )         NO. CV 19-9052-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )         MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18                                     PROCEEDINGS

19

20        Plaintiff filed a complaint on October 21, 2019, seeking review

21   of the Commissioner’s denial of benefits.         On November 22, 2019, the

22   parties consented to proceed before a United States Magistrate Judge.

23   Plaintiff filed a motion for summary judgment on March 27, 2020.

24   Defendant filed a motion for summary judgment on June 2, 2020.

25   Plaintiff filed an opposition to Defendant’s motion for summary

26   judgment on June 17, 2020 (“Plaintiff’s Opposition”).           The Court has

27   taken the motions under submission without oral argument.            See L.R.

28   7-15; “Order,” filed October 24, 2019.
      Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 2 of 30 Page ID #:983



 1                                      BACKGROUND

 2

 3        In March of 2015, when Plaintiff was 16 years old, his mother

 4   filed an application for Supplemental Security Income on his behalf

 5   (Administrative Record (“A.R.”) 19, 509-15, 540).          The application

 6   asserts disability since January 31, 2012, based on autism, a learning

 7   disorder and “half of [Plaintiff’s] brain [being] not fully

 8   develop[ed]” (id.).     While this application was pending, Plaintiff

 9   turned 18 years of age (A.R. 20, 24).

10

11        An Administrative Law Judge (“ALJ”) reviewed the record and heard

12   testimony from Plaintiff, Plaintiff’s mother, Plaintiff’s brother, a

13   medical expert and a vocational expert (A.R. 19-38, 45-168).            The ALJ

14   found that Plaintiff has a severe learning disorder, not otherwise

15   specified (A.R. 24, 32-33).      The ALJ found that Plaintiff did not meet

16   or equal a listed impairment set forth at 20 C.F.R. Pt. 404, Subpt. P,

17   App. 1 (the “Listings”), either before or after he turned 18 (A.R. 25-

18   34 (adopting, inter alia, medical expert’s opinion at A.R. 59-61 for

19   the period before Plaintiff turned 18)).         The ALJ also found that,

20   after Plaintiff turned 18, he has had the residual functional capacity

21   to perform work at all exertion levels, limited to work involving:

22   (1) simple routine tasks; (2) occasional contact with supervisors; and

23   (3) brief and superficial contact with the public and coworkers.              See

24   A.R. 34-36 (giving moderate weight to the opinion of the psychological

25   consultative examiner).      The ALJ identified certain jobs Plaintiff

26   assertedly could perform.      See A.R. 37 (adopting vocational expert

27   testimony at A.R. 129-30).      Thus, the ALJ denied benefits (A.R. 38).

28   The Appeals Council denied review (A.R. 1-3).

                                             2
      Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 3 of 30 Page ID #:984



 1                                 STANDARD OF REVIEW

 2

 3         Under 42 U.S.C. section 405(g), this Court reviews the

 4   Administration’s decision to determine if: (1) the Administration’s

 5   findings are supported by substantial evidence; and (2) the

 6   Administration used correct legal standards.         See Carmickle v.

 7   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 8   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 9   682 F.3d 1157, 1161 (9th Cir. 2012).        Substantial evidence is “such

10   relevant evidence as a reasonable mind might accept as adequate to

11   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

12   (1971) (citation and quotations omitted); see also Widmark v.

13   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

14

15         If the evidence can support either outcome, the court may

16         not substitute its judgment for that of the ALJ.          But the

17         Commissioner’s decision cannot be affirmed simply by

18         isolating a specific quantum of supporting evidence.

19         Rather, a court must consider the record as a whole,

20         weighing both evidence that supports and evidence that

21         detracts from the [administrative] conclusion.

22

23   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

24   quotations omitted).

25   ///

26   ///

27   ///

28   ///

                                             3
      Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 4 of 30 Page ID #:985



 1                                      DISCUSSION

 2

 3        Plaintiff argues that the ALJ erred in: (1) evaluating whether

 4   Plaintiff met the criteria for child disability; (2) evaluating

 5   Plaintiff’s testimony and statements; (3) evaluating the testimony of

 6   Plaintiff’s mother and brother; (4) failing to include all of

 7   Plaintiff’s alleged limitations in the ALJ’s residual functional

 8   capacity assessment; and (5) failing to include all of Plaintiff’s

 9   alleged limitations in the hypothetical questioning of the vocational

10   expert.   See Plaintiff’s Motion, pp. 3-11; Plaintiff’s Opposition, pp.

11   2-10.

12

13        After consideration of the record as a whole, Plaintiff’s motion

14   is denied and Defendant’s motion is granted.         The Administration’s

15   findings are supported by substantial evidence and are free from

16   material1 legal error.     Plaintiff’s contrary arguments are unavailing.

17

18   I.   Summary of the Record

19

20        A.    Plaintiff’s Medical Records

21

22        The medical records, which are relatively sparse, reflect

23   diagnoses of, inter alia, “anxiety state unspecified” in April of

24   2010, learning problems at school in August of 2012, lack of normal

25

26
          1
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                             4
      Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 5 of 30 Page ID #:986



 1   development (unspecified) and development delay (unspecified) in

 2   September of 2012, attention deficit without hyperactivity in October

 3   of 2012, autistic disorder (active) and autonomic brain abnormality in

 4   June of 2015 (A.R. 672, 858).

 5

 6         According to a progress note from June of 2015, Plaintiff’s

 7   mother stated that Plaintiff had autism with a history of abnormal

 8   brain/missing corpus callosum midbrain, and she requested a

 9   “neurodevelopment” follow-up (A.R. 878).         Examination findings

10   reportedly were normal (A.R. 878-79).        Plaintiff was diagnosed with

11   learning problems at school, autonomic brain abnormality and autistic

12   disorder (active) (A.R. 879).       Plaintiff was referred to neurology

13   (A.R. 880).

14

15         A neurology consultation note from July of 2015 reported that

16   Plaintiff complained of attention deficit and a learning disability

17   (A.R. 875).    An electroencephalography report from the following week

18   was abnormal, and the neurologist recommended clinical correlation

19   (A.R. 881).    At a follow-up in September of 2015, the neurologist

20   reported that Plaintiff complained of a learning disability/autistic

21   syndrome and attention deficit (A.R. 872).         At both neurology

22   examinations, Plaintiff reportedly had a symmetrical face, 5/5 motor

23   strength and 2/4 deep tendon reflexes (A.R. 873, 876).           Plaintiff was

24   diagnosed with autistic disorder (active) and anxiety state

25   (unspecified) (A.R. 873-74, 876).       No medications were prescribed

26   (A.R. 873).

27   ///

28   ///

                                             5
      Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 6 of 30 Page ID #:987



 1        A primary care progress note from August of 2017 reported that

 2   Plaintiff presented for a skin condition, but also complained of a

 3   history of agenesia of the corpus callosum,2 claimed that he became

 4   anxious and “very retracted socially” and asserted he was failing “in

 5   scholar matters” (A.R. 868).       A primary care progress note from

 6   October of 2017 also reported that Plaintiff had corpus callosum

 7   agenesis with mild autism, for which Plaintiff’s mother had requested

 8   help (A.R. 861).    Plaintiff had no reported abnormal examination

 9   findings (beyond a skin condition) at either primary care visit, but

10   Plaintiff nevertheless was diagnosed with autistic disorder (active),

11   autonomic brain abnormality and “anxiety state unspecified” (A.R. 862,

12   869).    Again, Plaintiff was referred to neurology (A.R. 870).

13

14        Neurological consultations in October and December of 2017

15   reported intact cranial nerves, 5/5 motor strength, 2/4 deep tendon

16   reflexes and normal sensation (A.R. 858-59, 865-66).           No other

17   examination findings were reported (A.R. 858-59, 865-66).            The

18   neurologist diagnosed development delay (unspecified) and autistic

19   disorder (active) (A.R. 859).       The neurologist prescribed no

20   medications and referred Plaintiff for follow-up with psychiatry (A.R.

21   860).    There are no additional medical records.

22

23        2
               Agenesia of the corpus callosum is “a rare birth defect
     in which the structure that connects the two hemispheres of the
24   brain (the corpus callosum) is partially or completely absent.”
25   Kimes v. Colvin, 2016 WL 1253543, at *1 (N.D. Ind. Mar. 31, 2016)
     (citation omitted); see also National Institute of Neurological
26   Disorders and Stroke, Agenesis of the Corpus Callosum Information
     Page, at https://www.ninds.nih.gov/Disorders/All-Disorders/
27   Agenesis-Corpus-Callosum-Information-Page (last visited July 16,
     2020) (“[t]he effects of the disorder range from subtle or mild
28   to severe, depending on associated brain abnormalities”).

                                             6
      Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 7 of 30 Page ID #:988



 1          B.   Plaintiff’s School Records

 2

 3          Plaintiff received a 2014 Individualized Education Program

 4   (“IEP”) when Plaintiff was 16 years old and in the 11th grade (A.R.

 5   718-45).    Plaintiff reportedly had increased his reading level by 3.1

 6   grades within the preceding year and then was reading at a 7.8 grade

 7   level (A.R. 720).     He reportedly struggled with reading, writing and

 8   math due to a learning disability (A.R. 720-22, 724).           Plaintiff

 9   reportedly had excellent school attendance, was always prepared with

10   necessary school supplies, was eager to learn, always put forth his

11   best effort and was friendly and cooperative, but did not participate

12   actively in group work (A.R. 723, 725).         Plaintiff was characterized

13   as an introvert who failed properly to engage with other students

14   (A.R. 741).    However, a December, 2015 annual review reflected that

15   Plaintiff had met all of the goals set by Plaintiff’s IEP (A.R. 818-

16   19).

17

18          Plaintiff also received an April, 2016 IEP when Plaintiff was 17

19   years old and in the 12th grade (A.R. 820-44).          He reportedly was able

20   to understand and follow simple multiple-step oral instructions for

21   work-related activities, but needed to develop conversational skills

22   to negotiate and initiate social conversations (A.R. 820).            Within the

23   preceding year, Plaintiff had made “exponential progress” in reading

24   (A.R. 821).    According to the IEP, Plaintiff reportedly knew how to

25   ask for help when he needed it, did his best to complete assignments

26   in class, did the majority of his homework, was able to work well with

27   others and was able to make and keep friends (A.R. 823).            Plaintiff

28   reportedly was going to take the “CAHSEE” (California High School Exit

                                             7
      Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 8 of 30 Page ID #:989



 1   Exam) with accommodations (A.R. 830).         The record does not reflect the

 2   results of any such examination.

 3

 4        Special education teacher Salvador Plascencia3 completed a

 5   teacher questionnaire dated April 30, 2015 (A.R. 757-64).            Mr.

 6   Plascencia had known Plaintiff for three years and spent 90 minutes

 7   per day teaching Plaintiff English and History (A.R. 757).            Plaintiff

 8   reportedly received special education instruction because of an

 9   auditory processing learning disability (A.R. 766).           Mr. Plascencia

10   indicated that Plaintiff’s reading, math, and written language levels

11   were “far below basic” (A.R. 757).          Mr. Plascencia rated Plaintiff in

12   five domains of functioning used in evaluating child disability

13   (discussed below) (A.R. 758-62).       The ratings utilized a problems

14   scale ascending from “no problems” to “slight problems” to “obvious

15   problems” to “serious problems” to “very serious problems” (id.).             Mr.

16   Plascencia rated Plaintiff as having “obvious” to “serious” problems

17   in acquiring and using information, stating that directions and

18   instructions had to be repeated and rephrased to ensure Plaintiff

19   understood (A.R. 758).     In regard to attending and completing tasks,

20   Plascencia rated “none” to “slight” problems in all areas except

21   carrying out multi-step instructions, where Mr. Plascencia opined that

22   Plaintiff had “obvious” problems (A.R. 759).         Plaintiff reportedly

23   needed prompting to finish assignments and needed to develop

24   organizational skills (A.R. 759).       However, Mr. Plascencia reported no

25

26
          3
               The name of this teacher appears as “S. Plascencia” on
27   the questionnaire, but the full name, “Salvador Plascencia,”
     appears on certain testing results in the administrative record
28   (A.R. 750, 764, 813).

                                             8
      Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 9 of 30 Page ID #:990



 1   problems in “interacting and relating with others,” “moving about and

 2   manipulating objects” or “caring for himself” (A.R. 760-62).

 3

 4        Education specialist Edward Miller completed a teacher

 5   questionnaire dated October 22, 2015 (A.R. 771-78).           Mr. Miller had

 6   known Plaintiff for two years and spent 90 minutes per school day with

 7   Plaintiff teaching History and English (A.R. 771).          Mr. Miller

 8   reported that Plaintiff’s reading was at a 6th grade level, and his

 9   math and written language were at a 5th grade level (A.R. 771).               Mr.

10   Miller rated Plaintiff as having “none” to “slight” problems in

11   acquiring and using information, with the exception of reading and

12   comprehension, expressing ideas in written form, and recalling and

13   applying previously learned material, for which he rated Plaintiff as

14   having “obvious” problems (A.R. 772).        Mr. Miller indicated that

15   Plaintiff was able to follow instructions and answer teacher-generated

16   prompts orally and in writing, but needed extended time and support to

17   succeed academically (A.R. 772).       However, Mr. Miller reported no

18   problems in “attending and completing tasks,” “interacting and

19   relating with others,” “moving about and manipulating objects” or

20   “caring for himself” (A.R. 773-76).

21

22        C.    Opinion Evidence

23

24        Consultative examiner Dr. Banafshe P. Sharokhi prepared a

25   complete psychological evaluation of Plaintiff dated January 2, 2014,

26   (when Plaintiff was 15 years old) (A.R. 661-67).          Plaintiff reportedly

27   was cooperative and friendly, had fair eye contact and appeared to

28   give genuine effort (A.R. 661).       Dr. Sharokhi did not review any

                                             9
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 10 of 30 Page ID #:991



 1   records before preparing the evaluation (A.R. 663).          Rather,

 2   Plaintiff’s mother was the source of the historical information for

 3   the evaluation (A.R. 661-62).      To Dr. Sharokhi, Plaintiff’s mother

 4   “appear[ed] to be highly embellishing academic and psychiatric

 5   symptomatology, as reported symptoms appear[ed] highly discrepant with

 6   presentation and current functioning” (A.R. 661-62).          Plaintiff’s

 7   mother claimed that Plaintiff had an underdeveloped half side of his

 8   brain (A.R. 663).    She said Plaintiff had a history of speech delays,

 9   communication deficits, and difficulty expressing himself (A.R. 662).

10   She asserted that Plaintiff did not speak until he was five years old,

11   and spoke only 2-3 words at 5.5 years old (id.).          She said that the

12   school district had diagnosed Plaintiff with a learning disability at

13   age three (A.R. 662).     She also said that, in 2011, Plaintiff was

14   diagnosed with high functioning autism by a mental health practitioner

15   (but not by the school district or Plaintiff’s doctor, which Dr.

16   Sharokhi considered “highly suspicious”) (id.).

17

18        Plaintiff reportedly was attending 10th grade special education

19   classes for problems with reading, writing, math and social adjustment

20   (A.R. 663).   Plaintiff reportedly had friends who were younger than

21   him and a history of anger spells (A.R. 662-63).          Reportedly,

22   Plaintiff generally got along well with other children and sometimes

23   with adults, enjoyed playing with his friends at school and playing

24   video games with his friends outside of school (A.R. 662-63).

25   Plaintiff was generally well behaved (A.R. 662).

26

27        On mental status examination, Plaintiff was cooperative,

28   friendly, had normal mood and affect, normal speech, intact

                                            10
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 11 of 30 Page ID #:992



 1   comprehension, mildly impaired immediate memory, attention and

 2   concentration, coherent thought processes with mild distractibility

 3   evident, and fair insight and judgment (A.R. 664).          Intelligence

 4   testing yielded a valid full scale IQ of 85, within the low average

 5   range, with an indication to rule out a learning disorder (not

 6   otherwise specified), given the significant discrepancies within his

 7   index scores (which ranged from 78 to 100).         See A.R. 665-66; see also

 8   A.R. 668-69 (addendum to Dr. Sharokhi’s report re additional reading,

 9   spelling and math testing given which tended to confirm that the 85 IQ

10   score was accurate); A.R. 749-52, 765 (additional academic testing by

11   Mr. Plascencia from January of 2015 reflecting below average scores in

12   math and reading with a recommendation for special education

13   services).   Dr. Sharokhi opined that Plaintiff did not meet diagnostic

14   criteria for autistic disorder or any pervasive developmental

15   disorders (A.R. 667).     Dr. Sharokhi opined that Plaintiff’s overall

16   limitations appeared mild, with the lowest index being a processing

17   speed of 78 (A.R. 666).     Dr. Sharokhi assessed a Global Assessment of

18   Functioning (“GAF”) score of 60 (A.R. 666).4        Dr. Sharokhi opined that

19   Plaintiff would have mild inability to: (1) understand and respond to

20   complex requests, instructions or questions; (2) initiate and use

21   language; (3) interact with peers and adults; and (4) take care of

22   daily living skills.     See A.R. 667; see also A.R. 669-70 (reaffirming

23

24        4
               The GAF scale is used by clinicians to report an
25   individual’s overall level of functioning. See American
     Psychological Association, Diagnostic and Statistical Manual of
26   Mental Disorders 34 (4th ed. 2000) (“DSM”). A GAF of 51-60
     indicates “[m]oderate symptoms (e.g., flat affect and
27   circumstantial speech, occasional panic attacks) or moderate
     difficulty in social, occupational, or school functioning (e.g.,
28   temporarily falling behind in schoolwork).” Id.

                                            11
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 12 of 30 Page ID #:993



 1   same after reviewing academic records, including a December, 2012 IEP

 2   and a December, 2013 questionnaire by Mr. Plascencia which are not in

 3   the record).

 4

 5         A state agency psychiatrist reviewed the record in May of 2015,

 6   when Plaintiff was 16 years old, and opined that Plaintiff had less

 7   than marked limitations in all domains of functioning for evaluating

 8   child disability (discussed below), and therefore did not meet the

 9   Listings (A.R. 169-78).     A state agency psychologist reviewed the

10   record in November of 2015, when Plaintiff was 17 years old, and

11   agreed with the prior findings that Plaintiff did not meet the

12   Listings (A.R. 180-89).

13

14         Medical expert Dr. Theron Aikens testified on two separate

15   occasions.   Dr. Aikens testified that there was evidence Plaintiff has

16   some kind of a learning disorder (A.R. 58-59, 156).          While there was

17   mention in the record of autism spectrum disorder and corpus callosum

18   agenesis, Dr. Aikens found no objective support for these diagnoses

19   (A.R. 156-57).5   Dr. Aikens opined that, for the period before

20   Plaintiff turned 18, Plaintiff had a marked limitation in his ability

21   to acquire and use information, but less than marked limitations in

22   ///

23   ///

24   ///

25

26
           5
               The ALJ gave Plaintiff’s counsel time to supplement the
27   record with any objective evidence regarding these diagnoses
     (A.R. 165-68). It appears that no additional records were
28   provided.

                                            12
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 13 of 30 Page ID #:994



 1   the remaining areas of functioning (A.R. 60-61).6         Dr. Aikens declined

 2   to render an opinion as to Plaintiff’s condition as an adult because

 3   Dr. Aikens felt there was insufficient evidence in the record after

 4   Plaintiff turned 18 (A.R. 50-56, 61).        The ALJ then ordered an adult

 5   consultative examination (A.R. 65).

 6

 7          Consultative examiner Dr. Danita Stewart prepared a complete

 8   psychological evaluation of Plaintiff dated December 18, 2017, when

 9   Plaintiff was 19 years old (A.R. 852-57).        Dr. Stewart reviewed Dr.

10   Sharokhi’s evaluation and the December, 2015 IEP (A.R. 853).

11   Plaintiff’s mother claimed that half of Plaintiff’s brain was not

12   fully developed (A.R. 853).       Plaintiff reported a history of learning

13   difficulties, attending special education since middle school, and

14   graduating from high school in 2016 (A.R. 853).         Plaintiff also

15   reported that he socialized with friends on a monthly basis (A.R.

16   854).

17

18          On mental status examination, Plaintiff was pleasant and

19   cooperative, with borderline intellectual functioning, euthymic mood

20   and stable affect, moderately diminished memory, mildly diminished

21   attention and concentration, and a low fund of knowledge (A.R. 854-

22   55).       Testing yielded a full scale IQ score of 74, but with two

23
            6
               Regarding Plaintiff’s ability to interact and relate to
24   others, Dr. Aikens acknowledged that an IEP reported that
25   Plaintiff had failed to do group work and was an introvert who
     did not engage other students (A.R. 60, 64). However, Dr. Aikens
26   also observed that: (1) none of the teachers reported any
     problems in that domain; (2) Plaintiff had reported to Dr.
27   Sharokhi that he had friends in and out of school; and (3) other
     records suggested that Plaintiff was well liked by his peers
28   (A.R. 60, 64 (citing A.R. 663, 669, 686, 741)).

                                            13
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 14 of 30 Page ID #:995



 1   reported subtest scaled scores of zero (an apparent error, see below)

 2   (A.R. 855).   Dr. Stewart opined that the test was a valid estimate of

 3   Plaintiff’s functional level (A.R. 856).        Dr. Stewart assessed a

 4   learning disorder (not otherwise specified), borderline intellectual

 5   functioning, and a GAF of 60 (A.R. 856).        Dr. Stewart opined that

 6   Plaintiff would be able to understand, remember and carry out short,

 7   simplistic instructions without difficulty, would have mild inability

 8   to understand, remember and carry out detailed instructions based on

 9   his borderline intellectual functioning, would be able to make

10   simplistic work-related decisions without special supervision, would

11   be able to interact appropriately with coworkers, supervisors and the

12   public, would have no difficulties maintaining social functioning,

13   would have a mild restriction on daily activities, would have mild

14   difficulties in concentration, persistence or pace, and would have

15   mild inability to maintain attendance and complete an eight-hour

16   workday in a regular workplace setting, but would be able to deal with

17   usual stressors of a competitive workplace setting (A.R. 856-57).7

18

19        Returning for another hearing after Dr. Stewart’s examination,

20   Dr. Aikens opined that Dr. Stewart’s evaluation had been incomplete

21

22
          7
               The record also contains a medical source statement
23   from Dr. Stewart dated December 18, 2017 (A.R. 848-51). She
     opined that Plaintiff has none-to-mild impairments in his ability
24   to understand, remember and carry out instructions due to his
25   borderline cognitive functioning (A.R. 848). Dr. Stewart
     indicated Plaintiff has no limits in his ability to interact with
26   others or respond to changes in the work setting (A.R. 850). She
     stated that Plaintiff has a mild inability to focus and
27   concentrate, particularly on tasks of increasing difficulty, and
     that he tested low on measures of auditory and visual memory
28   (A.R. 850).

                                            14
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 15 of 30 Page ID #:996



 1   (A.R. 145-61).      Specifically, (as Plaintiff’s counsel had suggested

 2   (see, e.g., A.R. 645-49)), Dr. Aikens stated that the ALJ should not

 3   rely on intelligence testing in Dr. Stewart’s evaluation due to the

 4   apparently erroneous reporting of zeros for some subtest results (A.R.

 5   158).      Dr. Aikens suggested that the ALJ “toss out” Dr. Stewart’s

 6   opinions in total (A.R. 158).      However, Plaintiff’s counsel refused

 7   the ALJ’s offer to have Plaintiff undergo another consultative

 8   examination in the event the ALJ deemed Dr. Stewart’s evaluation

 9   inadequate (A.R. 136-37).8

10

11         D.      Plaintiff’s Statements and Testimony and those of the Lay

12                 Witnesses

13

14         Plaintiff testified that he attended special education classes,

15   eight to nine classes at a time, with 10 to 12 other students, a

16   teacher and a teacher’s assistant (A.R. 76-78).         Plaintiff claimed

17   that his teachers had to repeat things more than twice for him to get

18   it “stuck into [his] head” (A.R. 78-79).        However, Plaintiff said he

19   had graduated from high school with a regular diploma and did not have

20   to take the California test usually required for such a diploma (A.R.

21   85-86).9

22   ///

23
           8
               Plaintiff does not claim that the ALJ erred by deciding
24
     the case without ordering a further consultative examination.
25         9
               Plaintiff’s counsel stated she did not think that
26   Plaintiff had received a regular diploma, so the ALJ gave counsel
     the opportunity to submit additional evidence regarding the issue
27   (A.R. 86-87). It does not appear that counsel submitted any
     additional evidence contrary to Plaintiff’s testimony that he
28   graduated from high school with a regular diploma.

                                            15
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 16 of 30 Page ID #:997



 1         Plaintiff said he had not looked for work since he graduated

 2   because he gets nervous and scared around people he does not know

 3   (A.R. 84-85).   Plaintiff said he had refused to learn how to use the

 4   bus by himself and he did not like going out alone (A.R. 79).

 5   Plaintiff said that, when he was in school, he did not really have

 6   friends with whom he hung out (A.R. 85).        However, he admitted he did

 7   have one friend with whom he goes to the mall, movies, and other

 8   places by taxi or with rides from that friend’s mother (A.R. 79-80).

 9   Plaintiff said his mother was teaching him to cook, and he was able to

10   do dishes, vacuum, do laundry with his mother, take care of two cats,

11   play video games and watch television (A.R. 80-84, 88).

12

13         Plaintiff testified that, through a school program, he had worked

14   part time (i.e., 50 hours a month for two months) as a stock clerk for

15   Walgreen’s during his senior year of high school (A.R. 89-90).

16   Plaintiff walked to and from this job by himself (A.R. 94).

17   Plaintiff said he had trouble in the first couple of weeks with people

18   asking him where things were in the store because he had not learned

19   about the store’s products (A.R. 90).        Plaintiff also had made one

20   mistake by failing to check for expiration dates (A.R. 93-94).            He

21   said he was able to accept feedback from his boss (A.R. 93-94).

22   Plaintiff said he could stock shelves after three weeks of learning,

23   but he had not wanted to continue working after the school program

24   ended because he did not like dealing with people (A.R. 91-93).

25   Plaintiff said he thought he could do simple work if he did not have

26   to deal with people and if the job were near him (A.R. 91-92).

27   ///

28   ///

                                            16
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 17 of 30 Page ID #:998



 1        Plaintiff’s mother testified that Plaintiff could not cook

 2   without her there because he supposedly is afraid (A.R. 97).            She said

 3   she has to remind Plaintiff many times to do his household chores

 4   (A.R. 97-98).   She said that Plaintiff rarely communicates and he gets

 5   nervous, timid and fearful when he meets people whom he does not know

 6   (A.R. 99-100, 125).    She claimed Plaintiff never goes out alone and

 7   always has “a whole lot of excuses” for not doing things (A.R. 125-

 8   27).10

 9

10        Plaintiff’s brother testified that Plaintiff feels weird around

11   other people and does not feel safe being out “on the street” by

12   himself (A.R. 67-68).     He said that Plaintiff was able to walk alone

13   to school after the brother spent two or three weeks showing him the

14   way (A.R. 72; but see A.R. 95-96 (Plaintiff testifying that his

15   brother did not walk with him to school)).         The brother also said

16   Plaintiff walked home from school with friends who lived on the same

17
          10
18             In a Disability Report - Child form in English
     completed by Plaintiff’s mother dated March 2, 2015, Plaintiff’s
19   mother reported that she could not speak and understand or read
     and understand English; her preferred language was Spanish (A.R.
20   538-49). In a Function Report - Child form stamped March 12,
21   2015, which was also in English, Plaintiff’s mother reported,
     inter alia, that Plaintiff: (1) was attending school full time;
22   (2) could not repeat stories he had heard; (3) could not explain
     why he did something; (4) is very shy, “has little people
23   skills,” only makes friends when he wants to make friends;
     (5) reads and understands at an eighth grade level; (6) cannot
24   make new friends or generally get along with her, adults, or his
25   siblings; (7) cannot help around the house, cook meals for
     himself, take needed medication, use public transportation by
26   himself, accept criticism or correction or obey rules at home,
     and he rarely asks for help; and (8) cannot keep busy on his own,
27   finish things he starts or complete chores most of the time, and
     he must be told more than once and reminded of what he needs to
28   do to stick with a task (A.R. 550-58).

                                            17
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 18 of 30 Page ID #:999



 1   street (A.R. 73).     Plaintiff’s brother had met only one of Plaintiff’s

 2   friends with whom Plaintiff spent time (A.R. 68-69).          That friend’s

 3   mother would drive Plaintiff and the friend to the mall or to the

 4   movies approximately once a month (A.R. 68, 73).          He said that

 5   Plaintiff needed reminding, but was able to do household chores (A.R.

 6   69-70).    Plaintiff was able to watch television and play simple video

 7   games that do not involve critical thinking (A.R. 71-72, 74-75).              He

 8   said that Plaintiff had not tried to work since he turned 18 because

 9   Plaintiff was afraid that other people would see him as “different”

10   (A.R. 75).

11

12   II.   Substantial Evidence Supports the Conclusion that Plaintiff is

13         Not Disabled.

14

15         Substantial evidence supports the conclusion Plaintiff was not

16   disabled during either of the relevant time periods.

17

18         A.   Plaintiff Did Not Meet His Burden of Establishing Disability

19              Before He Turned 18.

20

21         For the period before he turned 18 years old, Plaintiff had the

22   burden to prove that his impairment(s) then met or medically equaled a

23   listed impairment.     See 20 C.F.R. § 416.924 (outlining disability

24   determination procedure); see also 20 C.F.R. § 416.912(a) (child

25   claimant bears the burden of establishing how his impairments affects

26   his functioning).     Plaintiff did not meet this burden.

27   ///

28   ///

                                            18
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 19 of 30 Page ID #:1000



 1        In determining whether a child’s impairment or combination of

 2   impairments functionally equals an impairment in the Listings, the

 3   Commissioner must assess the child’s functioning in six domains:

 4   (1) acquiring and using information; (2) attending and completing

 5   tasks; (3) interacting and relating with others; (4) moving about and

 6   manipulating objects; (5) caring for oneself; and (6) health and

 7   physical well-being.     See 20 C.F.R. 416.926a(a)-(b).        To functionally

 8   equal the Listings, the impairment(s) must result in a “marked”

 9   limitation in two domains or an “extreme” limitation in one domain (20

10   C.F.R. 416.926a(d)).     A “marked” limitation is one that “interferes

11   seriously” with the ability independently to initiate, sustain, or

12   complete activities (20 C.F.R. 416.926a(e)(2)).          An “extreme”

13   limitation is one that “interferes very seriously” with the ability

14   independently to initiate, sustain, or complete activities (20 C.F.R.

15   416.926a(e)(3)).

16

17        Here, the ALJ found that Plaintiff had marked limitations in

18   acquiring and using information, but less than marked limitations in

19   the remaining domains (A.R. 27-32 (giving great weight to Dr. Aikens’

20   opinion finding the same, great weight to Dr. Sharokhi’s opinion that

21   Plaintiff at most had mild limitations, and moderate weight to the

22   state agency physicians’ opinions that Plaintiff would have less than

23   marked limitations in all domains)).        The referenced medical opinions

24   constitute substantial evidence supporting the ALJ’s non-disability

25   determination.    See Orn v. Astrue, 495 F.3d 625, 631-32 (9th Cir.

26   2007) (opinion of examining physician based on independent clinical

27   findings can provide substantial evidence to support administrative

28   conclusion of non-disability); Tonapetyan v. Halter, 242 F.3d 1144,

                                            19
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 20 of 30 Page ID #:1001



 1   1149 (9th Cir. 2001) (opinion of non-examining physician “may

 2   constitute substantial evidence when it is consistent with other

 3   independent evidence in the record”); Andrews v. Shalala, 53 F.3d

 4   1035, 1041 (9th Cir. 1995) (where the opinions of non-examining

 5   physicians do not contradict “all other evidence in the record” an ALJ

 6   properly may rely on these opinions) (citation and emphasis omitted).

 7

 8        Significantly, no medical source (or non-medical source outside

 9   of Plaintiff’s family) opined that Plaintiff had materially greater

10   limitations.    The record contains no treating doctor’s opinion

11   concerning Plaintiff’s functional limitations.          Plaintiff’s special

12   education teachers did not report marked limitations in any two

13   domains of functioning (A.R. 757-64, 771-78).

14

15        Plaintiff argues that the ALJ erred in finding that Plaintiff did

16   not have marked limitations in the domains of attending and completing

17   tasks (Domain 2) and interacting and relating with others (Domain 3)

18   (Plaintiff’s Motion, p. 3).      Plaintiff argues that the ALJ should have

19   discerned marked limitations in these domains based on: (1) Mr.

20   Plascencia’s opinion that Plaintiff needed prompting to finish

21   assignments and Mr. Miller’s assertedly similar opinion (Domain 2)

22   (A.R. 759, 772); (2) the claims of Plaintiff’s mother that Plaintiff

23   required repeated prompting to remind him of tasks and that Plaintiff

24   did not complete tasks (Domain 2) (A.R. 557); (3) Plaintiff’s

25   testimony that he required repeated prompts from his teachers for him

26   to complete a task (Domain 2) (A.R. 78-79); (4) Plaintiff’s IEP

27   indicating that he was unable actively to participate in group work,

28   was an introvert who failed properly to engage other students and

                                            20
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 21 of 30 Page ID #:1002



 1   needed to develop conversational skills to negotiate and initiate

 2   social conversations (Domain 3) (A.R. 686, 707, 820); (5) the

 3   testimony of Plaintiff and his brother that Plaintiff had only one

 4   friend whom Plaintiff saw once a month (Domain 3) (A.R. 68-69, 73, 79-

 5   80); and (6) the claims of Plaintiff’s mother that Plaintiff did not

 6   get along with adults or siblings, did not make new friends, rarely

 7   communicates with others, gets nervous and does not trust others

 8   (Domain 3) (A.R. 125, 555).      See Plaintiff’s Motion, pp. 3-5;

 9   Plaintiff’s Opposition, pp. 2-4.

10

11         An ALJ is not required to discuss all evidence found

12   unpersuasive; an ALJ is only required to explain why significant

13   probative evidence has been rejected.         See Howard ex rel. Wolff v.

14   Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003); Vincent v. Heckler, 739

15   F.2d 1393, 1394-95 (9th Cir. 1984).         Here, the ALJ expressly

16   acknowledged the conflicting evidence on which Plaintiff relies (A.R.

17   26, 29-30, 33-34).     However, the ALJ also expressly found more

18   persuasive other aspects of Plaintiff’s testimony, other aspects of

19   the IEP reports, and other statements made by Plaintiff and his mother

20   to Dr. Sharokhi (A.R. 26, 29-30 (citing A.R. 85, 89-93, 667, 686,

21   823)).   Such evidence reflected that Plaintiff had proper school

22   attendance for a full schedule of classes, did his best to complete

23   assignments in class, did the majority of his homework, graduated with

24   a regular diploma, was able to work independently stocking shelves for

25   two months (even though he had some difficulty interacting with

26   customers), got along with adults and siblings, made and kept friends

27   and was able to work well with others (id.).

28   ///

                                            21
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 22 of 30 Page ID #:1003



 1        It was the ALJ’s prerogative to weigh the evidence and to find,

 2   (in accordance with the opinions of Plaintiff’s teachers, the state

 3   agency psychiatrist and Dr. Aikens) that Plaintiff did not have marked

 4   limitations in Domains 2 and 3.       As detailed above, Mr. Plascencia

 5   opined that Plaintiff did not have any “serious” problems in attending

 6   and completing tasks and had no problems interacting and relating with

 7   others, and Mr. Miller found no problems in either of these two

 8   domains (A.R. 759-60, 773-74).       The state agency psychiatrist found

 9   that Plaintiff did not have marked impairments in any domains (A.R.

10   173-74).   Dr. Aikens considered Plaintiff’s IEPs and the teachers’

11   reports referencing the alleged limitations Plaintiff urges, but Dr.

12   Aikens nevertheless concluded that Plaintiff had less than marked

13   limitations in Domains 2 and 3 (A.R. 59-64).

14

15        While Plaintiff argues contrary interpretations of the evidence

16   in the record and relies heavily on the claims of his mother and

17   brother, it was for the ALJ to interpret the evidence, evaluate

18   credibility and resolve any conflicts in the evidence.           See Treichler

19   v. Commissioner, 775 F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it

20   to the ALJ” “to resolve conflicts and ambiguities in the record”);

21   accord Lewis v. Apfel, 236 F.3d 503, 509 (9th Cir. 2001); Andrews v.

22   Shalala, 53 F.3d at 1039-40.       When evidence “is susceptible to more

23   than one rational interpretation,” the Court must uphold the

24   administrative decision.      See Andrews v. Shalala, 53 F.3d at 1039-40;

25   accord Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002);

26   Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997).           The Court

27   will uphold the ALJ’s rational interpretation of the evidence in the

28   present case notwithstanding any conflicts in the evidence.

                                            22
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 23 of 30 Page ID #:1004



 1         B.   Substantial Evidence Supports the Conclusion that Plaintiff

 2              Was Capable of Work After He Turned 18.

 3

 4         Substantial evidence also supports the ALJ’s non-disability

 5   determination for the time period after Plaintiff turned 18.            No

 6   treating doctor opined that Plaintiff has greater limitations than the

 7   limitations the ALJ found to exist.         The ALJ relied on Dr. Stewart’s

 8   opinions (minus the unreliable IQ scores) in determining Plaintiff’s

 9   residual functional capacity, supported by Dr. Aikens’ earlier

10   opinions, Dr. Sharokhi’s opinions, the IEPs, the teacher

11   questionnaires, and much of the testimony of Plaintiff and his family

12   (A.R. 35-36).    Dr. Stewart’s opinions provide substantial evidence for

13   the ALJ’s decision.     See Orn v. Astrue, 495 F.3d at 631-32.

14

15         The vocational expert testified that a person with the residual

16   functional capacity the ALJ found to exist could perform certain jobs

17   existing in significant numbers in the national economy (A.R. 129-30).

18   The ALJ properly relied on this testimony in denying disability

19   benefits for the period after Plaintiff turned 18.          See Barker v.

20   Secretary of Health and Human Services, 882 F.2d 1474, 1478-80 (9th

21   Cir. 1989); Martinez v. Heckler, 807 F.2d 771, 774-75 (9th Cir. 1986).

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                            23
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 24 of 30 Page ID #:1005



 1   III. Plaintiff’s Remaining Arguments are Unavailing.11

 2

 3        Plaintiff argues that the ALJ erred in: (a) evaluating evidence

 4   from Plaintiff; (b) evaluating evidence from the other lay witnesses;

 5   (c) failing to include all of Plaintiff’s alleged limitations in the

 6   ALJ’s residual functional capacity assessment; and (d) failing to

 7   include all of Plaintiff’s limitations in the hypothetical questioning

 8   of the vocational expert.      See Plaintiff’s Motion, pp. 3-11;

 9   Plaintiff’s Opposition, pp. 2-10.       As discussed below, these arguments

10   are rejected.

11

12        An ALJ’s assessment of a claimant’s credibility is entitled to

13   “great weight.”    Anderson v. Sullivan, 914 F.2d 1121, 1124 (9th Cir.

14   1990); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985).            Where, as

15   here, an ALJ finds that the claimant’s medically determinable

16   impairments reasonably could be expected to cause some degree of the

17   alleged symptoms of which the claimant subjectively complains, any

18   discounting of the claimant’s complaints must be supported by

19   specific, cogent findings.      See Berry v. Astrue, 622 F.3d 1228, 1234

20   (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995);

21   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th Cir. 1996)

22   (indicating that ALJ must offer “specific, clear and convincing”

23
          11
               The Court has considered and rejected all of the
24   arguments raised in Plaintiff’s motion for summary judgment and
25   in Plaintiff’s Opposition. The Court discusses Plaintiff’s
     principal arguments herein. Neither Plaintiff’s arguments nor
26   the circumstances of this case show any “substantial likelihood
     of prejudice” resulting from any error allegedly committed by the
27   ALJ. See generally McLeod v. Astrue, 640 F.3d 881, 887-88 (9th
     Cir. 2011) (discussing the standards applicable to evaluating
28   prejudice).

                                            24
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 25 of 30 Page ID #:1006



 1   reasons to reject a claimant’s testimony where there is no evidence of

 2   “malingering”).12    An ALJ’s credibility finding “must be sufficiently

 3   specific to allow a reviewing court to conclude the ALJ rejected the

 4   claimant’s testimony on permissible grounds and did not arbitrarily

 5   discredit the claimant’s testimony.”        Moisa v. Barnhart, 367 F.3d 882,

 6   885 (9th Cir. 2004) (internal citations and quotations omitted); see

 7   also Social Security Ruling (“SSR”) 96-7p (explaining how to assess a

 8   claimant’s credibility), superseded, SSR 16-3p (eff. Mar. 28, 2016).13

 9

10        An ALJ may discount lay witness testimony where the testimony is

11   similar to the claimant’s testimony and the ALJ has given legally

12   sufficient reasons for discounting the claimant’s testimony.            See

13   Valentine v. Commissioner Social Sec. Admin., 574 F.3d 685, 694 (9th

14   Cir.2009) (“In light of our conclusion that the ALJ provided clear and

15   convincing reasons for rejecting Valentine’s own subjective

16
          12
17             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
18   “clear and convincing” standard. See, e.g., Leon v. Berryhill,
     880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
19   F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
     1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
20
     F.3d at 1102; Ghanim v. Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir.
21   2014); Garrison v. Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir.
     2014); see also Ballard v. Apfel, 2000 WL 1899797, at *2 n.1
22   (C.D. Cal. Dec. 19, 2000) (collecting earlier cases). In the
     present case, the ALJ’s findings are sufficient under either
23   standard, so the distinction between the two standards (if any)
     is academic.
24
          13
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                            25
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 26 of 30 Page ID #:1007



 1   complaints, and because Ms. Valentine’s testimony was similar to such

 2   complaints, it follows that the ALJ gave germane reasons for rejecting

 3   her testimony.”); see generally Smolen v. Chater, 80 F.3d at 1288

 4   (“[T]he ALJ can reject the testimony of lay witnesses only if he gives

 5   reasons germane to each witness whose testimony he rejects.”).             Here,

 6   the ALJ stated sufficient reasons for deeming Plaintiff’s subjective

 7   complaints and the lay witnesses’ statements less than fully credible.

 8

 9        In finding Plaintiff capable of performing work limited to simple

10   routine tasks with occasional contact with supervisors and brief and

11   superficial contact with the public and coworkers, the ALJ considered

12   Plaintiff’s statements concerning his limitations (A.R. 35).            As

13   summarized above, Plaintiff had testified, inter alia, that he

14   attended special education classes with 10 to 12 other students,

15   needed teachers to repeat things more than twice for him to get it

16   “stuck into [his] head”14 and gets nervous and scared around people he

17   does not know (A.R. 76-79, 84-85).

18

19        To the extent these statements may have suggested greater

20   limitations than the ALJ found to exist, the ALJ found these

21   statements not entirely consistent with other evidence in the record,

22   including other evidence from Plaintiff himself (A.R. 26, 33-35).

23   Specifically, the ALJ found Plaintiff was capable of greater learning

24   than he or his mother and brother sometimes reported, as evidenced by:

25
          14
26             The vocational expert testified that, if a person with
     the limitations the ALJ found to exist were further limited by
27   the need to be reminded two to three times a day to complete
     tasks, or were off task 15 percent or more of the workday, such
28   limitations would preclude employment (A.R. 130).

                                            26
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 27 of 30 Page ID #:1008



 1   (1) an IEP reflecting that Plaintiff was able to increase his reading

 2   abilities by more than three grades in one school year (A.R. 720);

 3   (2) the testimony of Plaintiff’s brother that Plaintiff plays simple

 4   video games without needing instruction (A.R. 74-75); (3) Plaintiff’s

 5   testimony that he took a full schedule of 8-9 high school classes and

 6   graduated with a regular diploma (A.R. 77-78, 85-86);15 and

 7   (4) Plaintiff’s testimony that he was able to work as a stock clerk

 8   for Walgreen’s for 100 hours over a two month period, where he learned

 9   to work independently stocking shelves and was able to take

10   instruction and learn from his errors (A.R. 89-94).           See A.R. 26, 33-

11   35.   The ALJ also noted that Plaintiff had testified that he was able

12   to walk to and from school by himself and was able to walk to and from

13   Walgreen’s by himself (A.R. 94-96), that he was learning how to cook

14   from his mother and could cook a couple of dishes (A.R. 80-81), and

15   that he could go to the mall and to movies with a friend (A.R. 79-80).

16   See A.R. 35.    The ALJ was not required to accept other, inconsistent

17   reports of Plaintiff’s abilities.       See Molina v. Astrue, 674 F.3d

18   1104, 1112 (9th Cir. 2012) (claimant’s inconsistencies can adversely

19   impact claimant’s credibility); Verduzco v. Apfel, 188 F.3d 1087, 1090

20   (9th Cir. 1999) (inconsistences in a claimant’s statements were among

21   the “clear and convincing reasons” for discounting claimant’s

22

23         15
               Plaintiff’s counsel takes issue with the ALJ’s reliance
     on Plaintiff’s diploma. Counsel argues that Plaintiff did not
24   pass the California proficiency exam. See Plaintiff’s Motion,
25   pp. 6-7 (citing A.R. 685, 797 concerning testing information
     before Plaintiff’s senior year). The evidence in the record did
26   not require the ALJ to dismiss the significance of the diploma.
     Although there was discussion of accommodations for testing (A.R.
27   797), there is no report in the record of any senior year test
     results. Further, Plaintiff testified that he earned a regular
28   diploma and did not have to take the test (A.R. 85-86).

                                            27
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 28 of 30 Page ID #:1009



 1   credibility).

 2

 3        The ALJ acknowledged claims by Plaintiff’s mother and brother

 4   that Plaintiff could not make new friends, generally did not get along

 5   with adults or siblings, could not keep busy on his own, did not

 6   finish things he started, required constant reminding to do chores,

 7   did not complete chores, has difficulty with video games requiring

 8   critical thinking, will not go places by himself, and has difficulty

 9   interacting with people he does not know (A.R. 26, 33-35).            However,

10   the ALJ also cited evidence to the contrary, e.g.: (1) Plaintiff’s

11   mother had reported to Dr. Sharokhi that Plaintiff generally got along

12   with other children (A.R. 662); (2) Plaintiff’s teachers did not

13   report that Plaintiff had any problems in “interacting and relating

14   with others” (A.R. 761, 774); (3) Plaintiff’s IEP review reported that

15   Plaintiff was able to work well with others, could make and keep

16   friends, did his best to complete assignments and did the majority of

17   his homework (A.R. 823); (4) Plaintiff had testified that he could

18   wash dishes, vacuum, take out trash, clean his room, care for two

19   cats, and work for Walgreen’s without someone constantly watching over

20   him and telling him what to do (A.R. 80-84, 88, 93) (suggesting to the

21   ALJ that any issue with completing household chores was actually a

22   “motivational problem”); and (5) Dr. Sharokhi had reported that

23   Plaintiff’s mother appeared to be highly embellishing Plaintiff’s

24   symptomatology, which included great discrepancies from Plaintiff’s

25   presentation and functioning (A.R. 661-62).         See A.R. 30, 34-35.        The

26   ALJ’s discussion of such evidence more than satisfied the requirement

27   of stating reasons germane for the rejection of the lay witness

28   testimony at issue.     See Lewis v. Apfel, 236 F.3d 503 (9th Cir. 2001)

                                            28
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 29 of 30 Page ID #:1010



 1   (conflicts with the medical evidence or with evidence from the

 2   claimant can constitute      “germane reasons” to reject the testimony of

 3   a lay witness).

 4

 5        In the present case, the ALJ stated sufficient valid reasons to

 6   allow this Court to conclude that the ALJ discounted on permissible

 7   grounds the portions of the statements of Plaintiff and the portions

 8   of the statements of the lay witnesses on which Plaintiff now relies.

 9   See Moisa v. Barnhart, 367 F.3d at 885.        The Court therefore defers to

10   the ALJ’s credibility determinations.        See Lasich v. Astrue, 252 Fed.

11   App’x 823, 825 (9th Cir. 2007) (court will defer to Administration’s

12   credibility determination when the proper process is used and proper

13   reasons for the decision are provided); accord Flaten v. Secretary of

14   Health & Human Services, 44 F.3d 1453, 1464 (9th Cir. 1995).16

15

16        The Court also rejects Plaintiff’s arguments that the ALJ should

17   have included in the ALJ’s residual functional capacity assessment,

18   and in the hypothetical questioning of the vocational expert, various

19   alleged limitations the ALJ did not find to exist.          As discussed

20   above, substantial evidence supports the ALJ’s residual functional

21   capacity assessment, and the ALJ properly discounted the testimony and

22   statements suggesting greater limitations.         Hypothetical questions

23   posed to a vocational expert need not include all conceivable

24   limitations that a favorable interpretation of the record might

25

26
          16
               The Court should not and does not determine the
27   credibility of the witnesses’ testimony. Absent legal error, it
     is for the Administration, and not this Court, to do so. See
28   Magallanes v. Bowen, 881 F.2d 747, 750, 755–56 (9th Cir. 1989).

                                            29
     Case 2:19-cv-09052-E Document 22 Filed 07/22/20 Page 30 of 30 Page ID #:1011



 1   suggest to exist – only those limitations the ALJ finds to exist.

 2   See, e.g., Bayliss v. Barnhart, 427 F.3d 1211, 1217-18 (9th Cir.

 3   2005); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001);

 4   Magallanes v. Bowen, 881 F.2d at 756-57.         Here, the hypothetical

 5   questioning of the vocational expert included all of the limitations

 6   the ALJ properly found to exist.

 7

 8                                      CONCLUSION

 9

10        For all of the foregoing reasons, Plaintiff’s motion for summary

11   judgment is denied and Defendant’s motion for summary judgment is

12   granted.

13

14        LET JUDGMENT BE ENTERED ACCORDINGLY.

15

16              DATED: July 22, 2020.

17

18                                                   /s/
                                                CHARLES F. EICK
19                                      UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                            30
